Citation Nr: 0002931	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-39 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left eye injury.

2.  Entitlement to service connection for photophobia.

3.  Entitlement to service connection for presumed ocular 
histoplasmosis syndrome.

4.  Entitlement to service connection for a respiratory 
disorder, including bronchitis.

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1982 to 
June 1987.  This appeal arises from a December 1994 rating 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO), which denied service connection for the 
residuals of a left eye injury, photophobia, histoplasmosis 
of the eyes, and a respiratory disorder-including 
bronchitis.

This case was remanded by the Board of Veterans' Appeals 
(Board) in January 1998 for the purpose of obtaining 
additional factual and medical evidence, and it has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  There is evidence indicating the veteran received 
treatment during service for traumatic iritis, photophobia, 
punctate veritas, bronchitis, and upper 
respiratory infections.

2.  The veteran has been presently diagnosed as having 
presumed ocular histoplasmosis, a retinal epithelial defect, 
keratoconjunctivitis, asthma, and rhinitis.

3.  There is no competent medical evidence linking the 
veteran's current eye problems with any incident, accident, 
or disease that occurred during her military service.

4.  The veteran's claim for service connection for the 
residuals of a left eye injury is not plausible.

5.  The veteran's claim for service connection for 
photophobia is not plausible.

6.  The veteran's claim for service connection for presumed 
ocular histoplasmosis syndrome is not plausible.

7.  A medical examiner opined that "it is more likely than 
not" that the veteran's diagnosed asthma developed 
subsequent to her military service; it was also concluded 
that there was no evidence that she suffered from upper or 
lower airway respiratory disease during her active military 
service.

8.  A medical examiner opined that there is no evidence that 
the veteran suffers from allergic rhinitis or sinusitis now 
or at any time during her military service.


CONCLUSIONS OF LAW

1.  The claim for service connection for the residuals of a 
left eye injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for photophobia is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for presumed ocular 
histoplasmosis syndrome is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


4.  A respiratory disorder, to include bronchitis, was not 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. § 3.303 (1999)

5.  A chronic sinus disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that her eyes 
and lungs were normal.  She denied having any history of eye 
trouble, asthma, shortness of breath, or a chronic cough.  In 
June 1982, the veteran was struck in the left eye by a rifle.  
Her contact lens was stuck in the corner of the eye.  An 
evaluation by the ophthalmology clinic indicated that there 
was a linear abrasion on the mid-upper cornea.  The diagnosis 
was status post corneal abrasion of the left eye, healing.  
The veteran was seen the next day for a follow up 
examination.  The cornea was clear of abrasions at that time.  
However, there were a few small punctate areas.  The 
impression was mild traumatic iritis.

In July 1982, the veteran was evaluated for complaints of a 
sore throat and ear pain.  She was diagnosed as having viral 
syndrome and/or tonsillitis.  At the time of her discharge 
from the ward, she was noted to have conjunctivitis.  
Whenever she went outside, the veteran maintained her eyes 
would start to water, and that she would become congested.  
She also indicated that she had a non-productive cough.  The 
assessment was possible allergic rhinitis versus an upper 
respiratory infection.

A September 1982 emergency treatment record showed that the 
veteran was admitted due to complaints of labored breathing, 
hoarseness, and a barking cough.  Her past medical history of 
allergies and an upper respiratory infection was 
referenced.  Following a physical examination, the veteran 
was diagnosed as having acute tracheal bronchitis.  She 
treated for bronchitis (laryngotracheal type) again in June 
1983.

In July 1986, the veteran was seen for complaints of 
photophobia of the left eye.  She said her left eye was 
highly sensitive to the sunlight.  She denied blurry vision, 
trauma, or allergies.  The left eye was red and watering.  
There was mild redness present to sclera.  There was 
tenderness to the orbit of the left eye.  The conjunctiva was 
red and irritated.  Severe photophobia was demonstrated.  
Extraocular muscles were intact.  Pupils were equal, round, 
and reactive to light and accommodation.  There was no 
evidence of a foreign body, corneal abrasion, or laceration.  
There was discoloration of the upper outside lid.  The 
veteran was noted to wear contact lens.  The assessment was 
photophobia, etiology unknown.  

In a consultation report from the optometry clinic dated in 
July 1986, the veteran was noted to have been a contact lens 
wearer for the past four years.  She said that she would wear 
her contact lens for seven days and would clean them weekly.  
She stated that her left eye was itchy and irritable.  She 
reported that her present contact lens were six months old.  
The pupil was equal, round, and reactive to light.  
Extraocular muscles were full and soft.  There was mild nasal 
congestion on the left.  The diagnosis was punctate veritas 
secondary to contact lens wear.  (The veteran attached a copy 
of this report was attached to the original document.  This 
copy had a notation indicating that the findings of the 1986 
report were the same as ocular histoplasmosis.)

The veteran was evaluated by the optometry clinic two weeks 
later.  At that time, she reported that her eye felt "much 
better."  The right eye was clear.  There were a few 
residual punctate areas remaining on the left eye.

In September 1986, the veteran was seen for complaints of a 
non-productive cough, a headache, and congestion.  Her 
sinuses were tender in all lobes.  Her lungs were clear 
bilaterally.  A chest x-ray was within normal limits.  A 
sinus series showed mucosal thickening of the right maxillary 
sinus.  The assessment was upper respiratory infection.

On a Report of Medical Examination pending service discharge, 
the veteran's eyes and lungs were found to be normal.  The 
examiner indicated that the veteran had a past medical 
history of conjunctivitis with photophobia, bronchitis, and 
upper respiratory infections.  She was noted to suffer from 
chronic sinusitis.

In September 1994, the veteran filed a claim for service 
connection for multiple conditions including the residuals of 
a left eye injury, ocular histoplasmosis, photophobia, and 
upper respiratory problems.

Medical records from Kaiser Permamente dated from February 
1989 to August 1994 were associated with the claims folder.  
In April 1989, the veteran was seen for complaints of having 
to squint with both eyes.  She said she had also been seeing 
flashing white spots with her left eye for the past year.  
She reported wearing soft contact lens since 1982.  A slit 
lamp examination was within normal limits except that the 
veteran had two lower punctate in the left eye.  The 
conjunctiva showed generalized plus two hyperemia.  A drawing 
of the veteran's eyes displayed what the examiner termed to 
be increased pigment at the macula.  A notation in different 
handwriting indicated that this picture was the same as what 
was seen during the veteran's military service.  The 
impressions were keratoconjunctivitis due to allergies or 
contact lens wear and retinal abnormalities that were 
possibly due to old choroidoretinitis.  

A fluorescein angiogram was performed in May 1989 due to the 
veteran's continued complaints of blurred vision.  Several 
lesions were observed but there was no evidence of leakage.  
The impression was probably presumed ocular histoplasmosis 
without evidence of sub-retinal neurovascular membrane in 
either eye.  Subsequent treatment notes dated in May 1989 
indicated that the veteran gradually experienced an 
improvement of the ocular histoplasmosis.  Some activity was 
still noted, however.

In a follow up report dated in August 1989, the veteran 
stated that the histoplasmosis was asymptomatic.  Using a 
drawing of the eyes, the examiner indicated that there was a 
new pigment lesion on the right eye.  The lesion was white 
and slightly puffy.  A notation in different handwriting 
indicated that these were same findings as those that were 
identified during the veteran's military service.  The 
impression was probably resolving macular activity of the 
right eye.  A June 1991 letter from 
J.W. Cline, MD, indicated that the veteran's eye examination 
was unchanged.  The presence of histoplasmosis scars was 
noted.  However, there was no activity.

In September 1990, the veteran was evaluated for complaints 
of coughing, a sore throat, and swollen glands.  The 
impression was increased allergies and possible sinusitis.  
The veteran was seen for similar complaints in January, May, 
and September 1991.  A May 1991 x-ray of the paranasal 
sinuses showed the paranasal sinuses to be normal throughout.  
The mucoperiosteal lines were well preserved.  The nasal 
septum did not appear to be deviated.  No other abnormalities 
were seen.  She was diagnosed as having allergic rhinitis in 
September 1991.

The veteran was seen in April 1992 due to the sudden onset of 
a cough, malaise, and a fever.  She reported that she had 
been seen in the Emergency Room and diagnosed as having 
pneumonia.  She had a hacking cough and dry throat.  A chest 
x-ray revealed interval resolution of subtle lingular or 
middle lobe infiltrate.  The impression was resolving 
pneumonia.

The veteran was seen in November 1992 following a head 
injury.  Since hitting the left side of her head, she said a 
curtain had fallen over her left eye.  She reported seeing 
flashes of light and ghost figures.  She denied losing 
consciousness.  Her history of histoplasmosis was referenced.  
Old histoplasmosis spots were noted on slit lamp examination.  
Following the examination, the assessment was posterior 
vitreous detachment of both eyes.  The examiner stated that 
the "flashes" could have been secondary to the veteran 
seeing vitreous strands.

By a rating action dated in December 1994, service connection 
for the residuals of a left eye injury, photophobia, 
histoplasmosis of the eyes, and a respiratory disorder, 
including bronchitis, was denied.  The RO determined there 
was no evidence that the veteran currently suffered from a 
disability that had been attributed to her in-service eye 
injury.  Similarly, the RO found the veteran had failed to 
submit evidence that established that her post-service 
diagnoses of histoplasmosis, photophobia, allergies, and 
sinus congestion were related to her military service.

A May 1994 Settlement Agreement indicated that the veteran 
was injured in October 1992 when she slipped and fell while 
leaving a client's home.  She was noted have struck her head, 
neck, left arm, and back.  The veteran asserted that she 
started to experience problems with her sight, particularly 
seeing spots, in November 1992.  However, her employer 
disputed this history and argued her current condition was 
the result of previous injuries that occurred during the 
veteran's military service.  The parties were reported to 
have entered into a settlement agreement with no admission of 
liability.

An October 1994 decision from the Social Security 
Administration was also associated with the claims folder.  
The Administrative Law Judge (ALJ) determined the veteran had 
been rendered unemployable due to severe migraine headaches, 
major depression, chronic neck, left shoulder, and low back 
pain, and photophobia.  There were no findings relating the 
veteran's photophobia to her military service.

The veteran was afforded a personal hearing before the RO in 
February 1996.  She stated she was initially diagnosed as 
having photophobia during her military service in 1982.  She 
said she continued to experience problems with photophobia.  
She further maintained that she suffered from recurrent 
conjunctivitis as a result of her being in the left eye by a 
rifle.  She indicated that her physician had recommended to 
her that she take her contact lens out in the evening because 
her eye was susceptible to conjunctivitis.  Acknowledging 
that her ocular histoplasmosis was not diagnosed until 1989, 
the veteran said that she was stationed in Mississippi and 
Texas, and that those areas were known to have a high rate of 
histoplasmosis infections.  She argued that she must have 
contracted histoplasmosis during that time.  She stated that 
the etiological relationship between her ocular 
histoplasmosis and military service was clear.  Finally, the 
veteran asserted she was treated for bronchitis and sinusitis 
on numerous occasions in service, and that she continued to 
suffer from those disorders to the present day.  

In support of her claim for service connection, the veteran 
submitted a medical treatise titled Histoplasmosis and the 
Eye.  The treatise essentially indicated that a correlation 
existed between previous histoplasmosis infections and the 
subsequent development of eye problems such as "histo 
spots" and swelling of the retina.  Presumed ocular 
histoplasmosis syndrome was noted to be a leading cause of 
vision loss in Americans aged 20 to 40.  Several areas of the 
United States including Mississippi and Texas were reported 
to have higher occurrences of histoplasmosis.  The treatise 
contained no findings pertaining to the veteran.

Lay statements from A.A., M.W.C., D.C., D.M., M.C.C., J.B., 
and J.A. were also submitted by the veteran at the time of 
her personal hearing.  Generally, those individuals reported 
that the veteran did not have a problem with her eyes or 
respiratory system prior to her entering military service.  
They also indicated that the veteran's health has worsened 
since her discharge.  Several of those individuals reasoned 
that the veteran's presumed ocular histoplasmosis and current 
upper respiratory problems were caused by her military 
service.  However, there was no indication that any of those 
individuals were a medical professional.  

Medical records from Onslow Memorial Hospital and Onslow 
Family Medical Center dated from November 1994 to January 
show that the veteran received treatment for, but not limited 
to, dyspnea, fibromyalgia, bronchitis, migraine headaches, 
and sinusitis.  Significantly, the veteran was seen in 
February 1995 for complaints of pain under her eyes and 
across her nose.  She also indicated that she had been 
experiencing headaches and facial pressure.  She said she had 
vomited.  The assessment was sinusitis.


In October 1995, the veteran was admitted due to her 
complaints of dyspnea and a cough.  She said her symptoms had 
increased despite the use of antibiotics.  A chest x-ray was 
negative.  Her lungs were positive for minimal expiratory 
wheezing and decreased air entry.  Her condition improved 
after she was treated with Albuterol nebulizer and Atrovent.  
The assessment was asthmatic bronchitis and anemia.  A 
November 1995 treatment note indicated that the veteran had a 
history of asthma and multiple upper respiratory infections 
in the past.

In April 1996, service connection for the residuals of a left 
eye injury, photophobia, histoplasmosis of the eyes, 
sinusitis, and a respiratory disorder, including bronchitis, 
was denied.  The RO determined the evidence of record failed 
to establish that any of the veteran's current eye or 
respiratory disorders were related to his military service.  
A supplemental statement of the case was issued that same 
month.

The matter was Remanded by the Board in January 1998.  The 
Board observed that the veteran was basing her claim for 
service connection for histoplasmosis on the allegation that 
specks seen on her retinas in service in July 1986 were 
similar to histoplasmosis specks seen in 1989, when the 
disease was diagnosed.  The Board determined that there was 
insufficient evidence to establish whether notations on the 
1989 reports, establishing such a connection, were penned by 
the veteran or her physician.  If raised by the physician, 
the observation of a similarity between these specks reported 
at different times was deemed to raise the VA obligation 
under 38 U.S.C.A § 5103 to identify the evidence needed to 
establish a well grounded claim.  See Robinette v. Brown, 69 
(1995).  Without determining whether the claim for service 
connection for histoplasmosis was well grounded, the Board 
asked the RO to contact the veteran and advise her of her 
right to submit a statement from any physician who had told 
her that her presumed ocular histoplasmosis was attributable 
to her military service.  With regard to her claims of 
service connection for respiratory disorder and sinusitis, 
the RO was asked to afford the veteran a VA respiratory 
examination.  The examiner was to be asked to diagnose any 
current respiratory or sinus condition and express an opinion 
as to whether it was at least as likely as not that any of 
those disorders had its onset during her military service.

The Social Security Administration forwarded copies of the 
medical records it considered in rendering its October 1994 
decision.  Those records were duplicates of the veteran's 
service medical records and the aforementioned medical 
records from Kaiser Permamente.

In a letter dated in January 1998, the RO advised that the 
veteran that she had the right to submit a statement from any 
physician who had told her that her presumed ocular 
histoplasmosis was attributable to her military service.  She 
was told that a written statement from her as to what she may 
have been told by a physician would be insufficient.  She was 
also informed that she could submit any additional post-
service medical evidence pertaining to an eye disorder, 
respiratory disorder, or sinus disorder.  To date, the 
veteran has not responded to this inquiry.

Kinston Medical Specialists were contracted by the RO to 
afford the veteran a respiratory examination in July 1998.  
She said she started to experience dyspnea in the early 
1980s.  She recalled being diagnosed as having asthma and 
chronic bronchitis at that time.  She maintained she 
continued to suffer bronchitis attacks several times a year.  
She stated she was diagnosed and treated for pleurisy in 
1994.  The veteran endorsed frequent frontal sinus 
infections.  She also indicated that she experienced 
perennial allergic rhinitis.  She discussed the medications 
she used to treat these various problems.  

On physical examination, there was no facial disfigurement.  
There was no tenderness over the frontal sinuses.  There was 
no evidence of discharge in the posterior pharynx or 
crusting.  The chest exam revealed clear breath sounds.  
There were no crackles, wheeze, or rhonchi.  A chest x-ray 
was normal.  Sinus films showed a minimal degree of 
thickening along the inferior aspect of the right maxillary 
sinus.  There was no evidence of acute or severe chronic 
sinusitis.  The impression was that the veteran appeared to 
have long standing obstructive lung disease that seemed to be 
most likely asthmatic in nature.  The examiner stated that 
the veteran's frequent bronchitis episodes could actually be 
flares of asthma.  He said the veteran's complaints of nasal 
discharge, congestion, and sinus disease also 
appeared to be chronic.  Although she gave a history of 
episodes of sinusitis, the examiner indicated that the 
veteran's chronic sinus problem seemed to be caused by 
perennial rhinitis.

In October 1998, J.L. Kesler, MD, was contracted by the RO to 
afford the veteran an ophthalmology examination.  She 
discussed her history of being diagnosed as having 
histoplasmosis syndrome in the late 1980s and being sensitive 
to light for many years.  External, motility, and pupillary 
exams were normal.  Slit lamp exam was basically normal.  
There was peripapillary atrophy and scarring in both eyes.  
There were spontaneous venous pulsations in both eyes.  There 
were pigment epithelial defects that were primarily in the 
macula area in both eyes.  In the left eye, there was a 
starburst pattern.  There were no punched out scars in the 
periphery.  Dr. Kesler opined that the veteran had retinal 
epithelial defects that could be consistent with ocular 
histoplasmosis syndrome.  However, he indicated that acute 
multifocal plaquoid pigment epitheliopathy could cause 
similar changes.  He said there was also no sign of sub-
retinal neurovascular membranes.  With regard to the veteran 
being struck in the eye in service, Dr. Kesler stated that 
the traumatic iritis had "long since resolved with no 
residual."

An undated note from the RO indicated that there was a 
question as to whether the July 1998 and October 1998 
contract examinations were adequate.  The RO noted that the 
language of the reports suggested that the doctors did not 
undertake a studied review of the medical record.  There was 
also a question as to whether the reports adequately 
addressed the questions raised by the Board in its January 
1998 Remand.

A letter from Dr. Kesler was received in January 1999.  
Responding to a letter from the RO, Dr. Kesler stated the 
veteran suffered from high myopia, a retinal epithelial 
defect of undetermined etiology, and a history of traumatic 
iridocyclitis.  He observed that the evidence of record 
showed that the veteran's retinal epithelial defect had been 
labeled presumed ocular histoplasmosis; although, the 
appearance was not classic at all for that condition.  He 
said there was no way that one could state for certain the 
date of onset or specifically what etiology the pigment 
epithelial changes were.  Dr. Kesler also indicated that the 
veteran had a documented history of traumatic iridocyclitis 
occurring in 1982.  He opined that the veteran would have 
been photophobic at that time and could have had recurrent 
episodes of iridocyclitis with photophobic symptoms.  He 
reported the process had resolved with no residuals.  
Similarly, in a follow up letter received in March 1999, Dr. 
Kesler stated that the veteran's traumatic iridocyclitis in 
1982 been a result of being poked in the eye with a rifle, 
but that the symptoms and signs had completely cleared by the 
time of his December 1998 examination.

In February 1999, Wilmington Health Associates were 
contracted to afford the veteran another respiratory 
examination.  She complained of an intermittently productive 
cough with some yellow sputum, dyspnea with over exertion, 
frequent sinus infections, constant head congestion, and 
frequent wheezing, particularly if she did not use her 
nebulized Albuterol regularly.  She said she suffered from 
multiple allergies.  However, she denied undergoing any type 
of allergy testing.   The veteran maintained that all of her 
current symptomatology occurred during her military service.  
She gave a post-service history of pneumonia in 1991 and 
1992.  She stated that she began having significant asthma 
after her episodes of pneumonia.  A physical examination and 
pulmonary function test were conducted.  A sinus x-ray showed 
the sphenoid, maxillary, ethmoid, and frontal sinuses to be 
unremarkable.  There was considerable edema of the inferior 
turbinates bilaterally.  

The impression was that there was objective evidence of non-
allergic rhinitis and a history consistent with asthma.  The 
examiner stated there was no evidence of sinusitis recent or 
remote.  Having reviewed the evidence of record, he observed 
there was an absence of documentation of upper or lower 
airway respiratory disease during the veteran's active 
military service.  The examiner opined that "it was more 
likely than not" that the veteran's asthma developed 
subsequent to her pneumonia in the early 1990s.  The 
veteran's rhinitis was also believed to have developed to its 
extent in recent years.  Moreover, the examiner stated that 
the veteran's respiratory problems were not present to a 
significant degree during her active military service.  He 
also stated that he did not believe that the veteran 
currently suffered from any allergic disease nor sinusitis 
present now, in the past, or during her active military 
service.

In June 1999, service connection for the residuals of a left 
eye injury, photophobia, histoplasmosis of the eyes, 
sinusitis, and a respiratory disorder, including bronchitis, 
was denied.  A supplemental statement of the case was mailed 
to the veteran that same month.

In a Written Brief Presentation dated in September 1999, the 
veteran's representative argued that the veteran's eye and 
respiratory examinations were inadequate.  The representative 
asserted that the RO had speculated as to the adequacy of the 
examinations, but that it had subsequently relied on the 
findings of those examinations in rendering its decision to 
deny the veteran's claims for service connection.  The 
representative asked that the matter be returned to the RO 
for another series of examination.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
current disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court)-
formerly, the U.S. Court of Veterans Appeals-lay observation 
is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service, or during an applicable presumptive 
period after service, and if competent evidence, either 
medical or lay, depending on the circumstances, relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

A.  Eyes

Here, there remains no medical evidence to establish a causal 
link between the veteran's military service and any current 
disability of the eyes.  The veteran has not offered any 
medical opinion that attributes her diagnosed presumed ocular 
histoplasmosis, retinal epithelial defect, 
keratoconjunctivitis, or photophobia to her military service.  
The veteran's opinion that her in-service history of punctate 
veritas with photophobia and/or left eye trauma followed by 
traumatic iridocyclitis caused her current eye problems does 
not meet this standard.  As indicated in Espiritu v. 
Derwinski, questions of medical diagnosis or causation 
require the expertise of a medical professional.  Moreover, 
as referenced above, Dr. Kesler opined there was no evidence 
establishing that the veteran's retinal epithelial defect 
(presumed ocular histoplasmosis) was incurred in service.  

The Board recognizes that the veteran incurred an injury to 
his left eye in 1982, and this injury resulted in traumatic 
iridocyclitis with photophobia.  There were also findings 
that the veteran was diagnosed as having punctate veritas 
secondary to contact lens wear.  However, at the time of her 
discharge examination, the veteran's eyes were found to be 
normal.  Further, Dr. Kesler observed that the traumatic 
iridocyclitis with photophobia had resolved with no residual.  
In other words, the presence of a chronic eye disability in 
service was not shown.

Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology.  Evidence of continuity is 
determined by symptoms-not by treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Equally important, since a lay person is not 
competent to render an opinion pertaining to the diagnosis of 
presumed ocular histoplasmosis, a retinal epithelial defect, 
or photophobia, medical evidence is required to demonstrate a 
relationship between those disorders and any symptoms 
experienced post-service.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Layno v. Brown, 6 Vet. App. 465 (1994).  No 
such medical evidence has been submitted in this case.  Based 
on the above, the Board concludes that the veteran has not 
submitted well-grounded claims, and his claims for service 
connection for the residuals of a left eye injury, presumed 
ocular histoplasmosis, and photophobia must be denied.

As previously noted, the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. § 
5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete the application.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The record shows that 
treatment reports from Kaiser Permamente dated in April and 
August 1989 included notations indicating that pigment 
lesions seen on the eyes were the same as those viewed during 
the veteran's service.  In its January 1998 Remand, the Board 
questioned whether the notations were scribed by the veteran 
or her physician and asked the RO to develop the matter 
further.  A letter was mailed to veteran in January 1998 
requesting she submit a statement from any physician who had 
told her that her presumed ocular histoplasmosis was 
attributable to her military service.  To date, no additional 
evidence to that effect has been submitted by the veteran.  
Therefore, the procedural safeguards of Robinette have been 
satisfied.

The Board notes that the veteran submitted a medical treatise 
regarding histoplasmosis and the eye.  The treatise appears 
to suggest that individuals who have had histoplasmosis in 
the past have a greater chance of developing eye problems 
such as "histo spots" and swelling of the retina.  The 
veteran contends that this treatise meets the standard of 
competent medical evidence.  In that regard, the Board finds 
that the record contains no evidence that the veteran was 
ever diagnosed as having histoplasmosis.  The Court has 
specifically stated that a citation to a medical treatise 
without exhibiting any plausible connection with the claimed 
disability is insufficient to establish a well-grounded 
claim.  Wallin v. West, 11 Vet. App. 509 (1998); see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1993).

Finally, in making this determination, the Board has 
considered the veteran's hearing testimony.  While her 
testimony is considered credible insofar as she described her 
symptoms and belief in the merits of her claims, she is not 
competent to offer a medical opinion as to diagnosis or 
etiology, as noted earlier.

B.  Respiratory Disorder

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  The record shows that the veteran was 
treated during service on numerous occasions for upper 
respiratory infections-including bronchitis.  The veteran 
has also provided evidence showing that she continued to 
suffer from various respiratory symptoms post-service.  
Therefore, the Board finds that the veteran has submitted 
sufficient evidence of continuity of symptomatology after 
discharge and medical evidence appearing to relate the 
symptomatology to her present condition to make her claim 
plausible.  See 38 C.F.R. § 3.303 (b); see also Savage.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

On evidentiary evaluation, the Board observes that it must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996).  In the present case, the Board 
finds that the medical report promulgated by Wilmington 
Health Associates constitutes significantly probative 
evidence inasmuch as it entails a comprehensive review of the 
veteran's medical history performed by a specialist in the 
field of pulmonology.  The examiner determined that the 
veteran suffered from non-allergic rhinitis and asthma, and 
that neither of those conditions were present during the 
veteran's military service.  He believed the veteran's non-
allergic rhinitis and asthma developed subsequent to her 
bouts with pneumonia in the early 1990s.  Further, having 
reviewed the record, the examiner stated the was no evidence 
that the veteran suffered from any type of upper or lower 
respiratory disease during her active service.  By contrast, 
post-service treatment records hinting at a similarity 
between her respiratory symptoms during service and post-
service have greatly diminished probative value because they 
do not appear to be supported by any objective and credible 
medical authority.  There were no actual findings that 
related the veteran's current respiratory problems/symptoms 
to those she experienced in service.  While the evidence 
showing post-service respiratory symptoms was sufficient to 
make her claim well grounded, the same evidence pales when 
compared to the medical opinion rendered by Wilmington Health 
Associates.

In sum, the Board finds that the February 1999 opinion from 
Wilmington Health Associates clearly outweighs the post-
service treatment records that were submitted by the veteran.  
As a relative balance of positive and negative evidence has 
not been presented, the doctrine of benefit of the doubt is 
not for application.  Accordingly, the claim for service 
connection for a respiratory disorder, including bronchitis, 
is simply not established by the evidence of record.

C.  Sinusitis

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  The record shows that the veteran was 
diagnosed as having chronic sinusitis at her discharge 
examination.  She has also submitted evidence showing that 
she has received treatment for sinusitis post-service.  In 
other words, the chronicity provision of 38 C.F.R 
§ 3.303 (b) has been met to a sufficient degree to make her 
claim plausible.  See also Savage.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

On review of the record in this case, the Board notes a 
conflict of evidence regarding the nature of the veteran's 
sinus disorder.  On the one hand, there is in-service and 
post-service medical evidence showing that the veteran was 
diagnosed as having sinusitis.  Notably, the veteran was 
diagnosed having chronic sinusitis at her service discharge 
examination in 1987 and as having possible sinusitis in 1990.  
There was also a February 1995 treatment report from Onslow 
Family Medical Center indicating that the veteran was seen 
for complaints of pain under her eyes and across her nose and 
facial pressure, and that she was diagnosed as having 
sinusitis.

On the other hand, the July 1998 and February 1999 
respiratory examination reports indicated that the veteran 
did not suffer from sinusitis.  The examiners attributed the 
veteran's sinus problem to either perennial rhinitis or non-
allergic rhinitis.  In fact, the February 1999 examination 
report from Wilmington Health Associates stated that there 
was no evidence of sinusitis-recent or remote.  The examiner 
further opined that the problems with rhinitis had developed 
over the recent years.  The examiner said this opinion had 
been based on his review of the entire medical record.  

As referenced above, the Board must now analyze the 
credibility and probative value of the aforementioned 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown.  Here, the Board finds the probative value 
of the July 1998 and February 1999 respiratory examinations 
clearly outweighs the findings contained in the veteran's in-
service and post-service treatment records.  Those reports 
were prepared by physicians who specialized in treating 
respiratory disabilities and who had the benefit of reviewing 
the entire evidentiary record.  Moreover, the Board notes 
that sinus x-rays taken in September 1986, May 1991, July 
1998, and February 1999 failed to show evidence of sinusitis.  
Conversely, the diagnoses of sinusitis found post-service and 
at the veteran's service discharge examination have greatly 
diminished probative value because they do not appear to be 
supported by any objective and credible medical authority.  
There is also no evidence that those physicians had the 
benefit of reviewing the entire medical record prior to 
making their findings.

Accordingly, the Board finds that the February 1999 opinion 
from the respiratory examiner (along with the sinus x-rays) 
clearly outweighs observations made the veteran's medical 
care providers.  The Court has held that greater weight may 
be placed on one physician's opinion over another depending 
on factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).

The veteran's representative has argued that the veteran's 
eye and respiratory examinations were inadequate.  The 
representative asserted that the RO had speculated as to the 
adequacy of the examinations, but that it had subsequently 
relied on the findings of those examinations in rendering its 
decision to deny the veteran's claims for service connection.  
The representative asked that the matter be returned to the 
RO for another series of examinations.  The Board observes 
that the RO's concern pertained to the adequacy of the July 
and October 1998 examinations.  In this regard, the record 
shows that the RO prompted Dr. Kesler to supplement his 
October 1998 examination report (letters dated in January and 
March 1999), and that the veteran was afforded a new 
respiratory examination in February 1999.  The Board is 
therefore satisfied with development of the matters at hand 
and finds no need under the duty to assist to afford the 
veteran any other medical examination at this time.


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for the residuals of a left eye injury is 
denied.

As evidence of a well-grounded claim has not been submitted, 
service connection for photophobia is denied.

As evidence of a well-grounded claim has not been submitted, 
service connection for presumed ocular histoplasmosis 
syndrome is denied.

The claim for service connection for a respiratory disorder, 
including bronchitis, is denied.

The claim for service connection for sinusitis is denied.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

